Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00313-CV

                                    IN THE INTEREST OF M.H.

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-15779
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 20, 2014

MOTION FOR REHEARING GRANTED; MOTION TO VACATE AND REMAND
GRANTED; VACATED AND REMANDED

           Appellant filed a restricted appeal of the trial court’s final order signed January 22, 2014,

in a suit affecting the parent-child relationship. On June 18, 2014, we issued an opinion and

judgment dismissing the appeal. Appellant timely filed a motion for rehearing, requesting the

appeal be reinstated. After we ordered appellee to file a response to the motion and granted

appellee’s motion for an extension of time to respond, the parties reached a settlement agreement.

           Appellant has filed an unopposed amended motion for rehearing, asserting that the parties

have resolved all matters in dispute in this appeal. Appellant states the parties request that we

vacate the trial court’s January 22, 2014 order and remand the cause to the trial court for entry of

a new order that conforms with the parties’ agreement. The parties have agreed that each party

will bear its own costs.
                                                                                     04-14-00313-CV


       We grant the motion for rehearing and reinstate the appeal. We withdraw our prior opinion

and judgment, and substitute those issued today. We vacate the trial court’s January 22, 2014

order without regard to the merits and remand the cause to the trial court for rendition of an order

that effectuates the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).


                                                  PER CURIAM




                                                -2-